ORDER
This case comes before the court on plaintiff’s motion, filed January 5, 1976, for rehearing en bane and motion for rehearing to reconsider judgment pursuant to Rules 7(d) and 151(b). Upon consideration thereof, together with the response in opposition thereto, without oral argument, by the seven active judges of the court as to the suggestion for rehearing en banc under Rule 7(d), which suggestion is denied*, and further having been so considered by the panel listed above as to the motion for rehearing under Rule 151(b), .
It is ordered that plaintiff’s said motion for rehearing be and the same is denied**.

davis, Judge, dissents in that he would allow plaintiff’s suggestion for rehearing en T>ane under Rule 7(d).


uaramokh, Senior Judge, dissents in that he would allow plaintiff’s motion for rehearing to reconsider judgment under Rule 151(b).